Case 0:20-cv-60416-RS Document 1 Entered on FLSD Docket 02/26/2020 Page 1 of 51



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                         Civil Action No.:

 TOCMAIL INC, a Florida corporation,

                Plaintiff,
 v.

 MICROSOFT CORPORATION, a
 Washington corporation,

             Defendant.
 _____________________________________/

                                          COMPLAINT


        Plaintiff, TOCMAIL INC (“Plaintiff” or “TocMail”), by and through undersigned counsel,

 sues Defendant, MICROSOFT CORPORATION (“Defendant” or “Microsoft”), and alleges as

 follows:


                                     NATURE OF ACTION

        1.      This is an action for damages in excess of $43 billion, injunctive relief, and

 disgorgement of profits under the Lanham Act for harm suffered by Plaintiff and from future harm

 Plaintiff will suffer due to Microsoft’s dissemination of deceptive promotions of its Safe Links

 service.

        2.      Plaintiff’s CEO, who previously sold a prior internet invention for stock from

 MicroMuse (which value exceeded $95 million when the stock lockup period expired), currently

 offers a patented solution to the most common, most effective cloud-based hacking attack.

 However, Plaintiff is hindered from selling its patented solution because Microsoft falsely claims

 to have solved this same issue four years ago.


                                                  1
Case 0:20-cv-60416-RS Document 1 Entered on FLSD Docket 02/26/2020 Page 2 of 51



        3.      Prior to Plaintiff’s patent, cloud security had a flaw that allowed hackers to evade

 cloud-based scanners virtually 100% of the time. Companies avoided migrating to the cloud

 because they were duly warned about cloud security’s Achilles heel. Without fixing the flaw,

 Microsoft convinced companies that they could safely move to the cloud, promising its Safe Links

 service will protect them from cloud security’s Achilles heel. However, Microsoft knew that Safe

 Links did not offer any such protection. In order to procure billions in annual income, Microsoft

 knowingly made these companies defenseless against the very attack it promised protection from.

 Approximately 100 million professionals currently subscribe to Microsoft’s Safe Links service for

 the express purpose of being protected against the most common, most effective cloud-based

 attack. Meanwhile, all of them can now be effortlessly (and secretly) hacked at will.

        4.      From a technical perspective, Safe Links is a time-of-click redirection service (i.e.,

 it attempts to redirect users to either a warning page or to a safe site each time the user clicks a

 link). Therefore, 100 million professionals have expressed their desire to subscribe to a time-of-

 click redirection service that thwarts the most common, most effective cloud-based attack. Plaintiff

 holds a patent on the only time-of-click redirection service designed to block this attack. Because

 all 100 million professionals believe that they are already receiving this service from Microsoft,

 they wrongly perceive Plaintiff’s solution as offering no value to them.

        5.      Given that no professional would willingly make themselves defenseless against

 the very attack they are purchasing protection from, the number of customers that Microsoft diverts

 away from Plaintiff does not require any speculation. Even should Microsoft cease its false

 advertising, harm to Plaintiff would continue due to Microsoft’s retention of customers that it has

 already deceived. Given that Plaintiff holds a patent on the only time-of-click redirection service

 immune to this attack, the duration of the continued damage also does not require speculation (the




                                                  2
Case 0:20-cv-60416-RS Document 1 Entered on FLSD Docket 02/26/2020 Page 3 of 51



 duration lasting until the patent’s expiration on May 7, 2035). Plaintiff loses $2.50 per month per

 user diverted to Microsoft due to Microsoft’s false advertising. This results in $43 billion in

 damages over the lifetime of the patent. Plaintiff is seeking monetary relief for the full amount of

 the damages.

        6.      Microsoft knowingly and intentionally engages in false advertising. In 2017, a

 security researcher notified Microsoft in writing of Safe Links’ inability to stop the very attack

 that Microsoft promises Safe Links protects against. The email exchange between Microsoft and

 this researcher documents that Microsoft has full knowledge of Safe Links’ inability to protect

 against this specific attack. The email exchange further documents that Microsoft does not expect

 Safe Links to ever be able to protect against this attack, acknowledging that Safe Links was never

 designed to do so. Nevertheless, Microsoft continues to convince companies to move to their cloud

 by promising Safe Links will protect them against the same attack that it secretly acknowledges

 Safe Links is unable to protect against. Plaintiff is seeking disgorgement of profits. There is great

 public interest in making this misconduct unprofitable. Plaintiff is seeking three times Defendant’s

 profits made as a result of Defendant’s wrongful actions or three times Plaintiff’s damages,

 whichever is greater.

        7.      Microsoft has also irreparably harmed Plaintiff’s reputation and continues to

 irreparably harm Plaintiff’s reputation, by convincing over 100 million professionals that

 Plaintiff’s offering is of no value to them, even though these professionals can be hacked at will

 and therefore need Plaintiff’s cybersecurity service. Plaintiff is seeking injunctive relief.

        8.      Microsoft also engages in contributory false advertising, playing a significant role

 in convincing approximately 1 billion consumers to wrongly believe that the fundamental cloud

 security weakness was fully solved many years ago. Microsoft, Symantec, Mimecast, ProofPoint,




                                                   3
Case 0:20-cv-60416-RS Document 1 Entered on FLSD Docket 02/26/2020 Page 4 of 51



 Sophos, Barracuda, and Vade Secure all openly acknowledge that the cloud security flaw still

 allows emails with a certain type of malicious link to be delivered to inboxes virtually 100% of

 the time, regardless of the cloud-based security being used (regardless of blacklists, regardless of

 artificial intelligence, regardless of machine learning, etc.). All of these companies specifically

 promote their time-of-click redirection services as effective solutions to the problem, even though

 all of them contain the exact same design flaw that literally renders them defenseless. Microsoft

 benefits greatly when professionals subscribe to their cloud-based apps (such as Office 365) even

 when professionals choose a third-party for protection. Microsoft provides various cybersecurity

 vendors with access to its users’ email and data via proprietary protocols. It provides other forms

 of technology and assistance to other cybersecurity vendors in order to further the perception that

 it is safe for companies to move to Microsoft’s cloud. Consumers en masse have been irrevocably

 deceived through the reinforcement of false messaging from a myriad of highly trusted security

 vendors, much to the benefit of Microsoft who significantly enables it.

                                          THE PARTIES

        9.      Plaintiff, TocMail, is a Florida corporation doing business within this District.

        10.     Defendant, Microsoft, is a Washington corporation with, upon information and

 belief, its principal place of business in Redmond, Washington doing business throughout the

 United States, including within this District. Microsoft is registered to do business in the State of

 Florida, and has one of its corporate headquarters located within this District as well.

                                  JURISDICTION AND VENUE

        11.     This is a civil action for damages in excess of $43 billion, disgorgement of profits

 and injunctive relief for, among other things, false and misleading advertising under 15 U.S.C. §




                                                  4
Case 0:20-cv-60416-RS Document 1 Entered on FLSD Docket 02/26/2020 Page 5 of 51



 1125(a)(1)(B). Plaintiff is seeking judgement for three times profits or damages, whichever is

 greater, pursuant to 15 U.S.C. § 1117(a).

        12.     This Court has original jurisdiction over the subject matter of this action pursuant

 to 28 U.S.C. § 1331 because TocMail’s claims arise under federal law, as well as pursuant to 15

 U.S.C. § 1121 because TocMail’s claims arise under the Lanham Act.

        13.     This Court has personal jurisdiction over Microsoft because it is registered to do

 business in Florida, operates, conducts, engages in and carries on a business in Florida, including

 within this judicial district, has offices in Florida, and committed a tortious act within Florida,

 including within this judicial district. Thus, this Court’s exercise of personal jurisdiction over

 Microsoft is consistent with the Constitution of the United States and Fla. Stat. § 48.193.

        14.     Venue is proper in the United States District Court for the Southern District of

 Florida pursuant to at least 28 U.S.C. §§ 1391.

                                    GENERAL ALLEGATIONS

 A.     TocMail’s Security Services.

        15.     Plaintiff’s CEO is a software developer with expertise in modern high-level

 scripting languages, traditional low-level languages, and chip level programming via assembler.

 He previously invented, and served as the lead programmer of, data communication technology

 that was sold to MicroMuse for stock, the value of which exceeded $95 million when the stock

 lockup period expired. He has an established background in creating commercially reliable code

 for mission critical operations.

        16.     In regards to cybersecurity, Plaintiff’s CEO is credited with inventing one of the

 strongest block ciphers in history. His cybersecurity invention is studied in the text book Advanced




                                                   5
Case 0:20-cv-60416-RS Document 1 Entered on FLSD Docket 02/26/2020 Page 6 of 51



 Cryptography by Bruce Schneier. Plaintiff’s CEO is also a published cybersecurity expert, and he

 has been awarded eight cybersecurity patents to date.

        17.     As will be discussed in more detail below, Plaintiff’s CEO has now solved one of

 the biggest problems in cloud-based security that previously allowed hackers to implement an

 attack that was virtually 100% effective. Plaintiff sells cloud-based security with the solution to

 such attacks. However, Microsoft falsely claims that its Safe Links service also defeats this

 specific attack and has done so for years knowing that such is not the case.

 B.     Inherent Design Weakness in Cloud-Based Security.

        18.     Cloud security has a major flaw that is not present with onsite security. With onsite

 security, the scanner and the user’s device share the same Internet address (since both devices

 access the Internet through the same gateway). However, with cloud security, the scanner has a

 different Internet address than the user's device, allowing hackers to know when their links are

 being accessed by the security scanner or by a user’s device. Hackers simply deliver benign content

 when the scanner’s Internet address connects, and deliver malicious content to everyone else. The

 scanner approves the link because it only encounters benign content, then the user is harmed by

 malicious content that the scanner never even knows about. This simple attack is virtually 100%

 effective against cloud scanners.

        19.     When cloaking malicious content is based on Internet addresses (IP addresses), the

 attack is sometimes referred to as IP cloaking. As early as 2011, IP cloaking was known to be “the

 most simple and effective approach.” It was known to be “the most effective form of evasion, since

 it thwarts any sort of detection” by cloud-based security scanners:

        …to evade detection, a simple yet powerful approach is to cloak against scanners
        by serving malicious content to users but benign content to the detector. While there
        are many forms of cloaking, in this paper we focus on arguably the most simple




                                                  6
Case 0:20-cv-60416-RS Document 1 Entered on FLSD Docket 02/26/2020 Page 7 of 51



         and effective approach: cloaking at the IP level. To do so, malicious servers
         simply refuse to return malicious content to requests from certain IP addresses. . . .
         IP Cloaking can be the most effective form of evasion, since it thwarts any sort
         of detection by client honeypots or AV engines. For an adversary, IP-based
         cloaking is simple to deploy and usually requires only small changes to the web
         server’s configuration… At the time of this writing, IP cloaking contributes
         significantly to the overall number of malicious web sites found by our system.
         (emphasis added)
 See “Trends in Circumventing Web-Malware Detection,” by Moheeb Abu Rajab, Lucas

 Ballard, Nav Jagpal, Panayiotis Mavrommatis, Daisuke Nojiri, Niels Provos, Ludwig

 Schmidt, July, 2011 (excerpt), a true and correct copy of which is attached hereto as

 Exhibit “1.”

         20.     With IP cloaking, the type of security running on cloud servers does not matter. IP

 cloaking renders all security useless because that security only sees good content. IP cloaking

 renders artificial intelligence, machine learning, and even blacklists useless by making malicious

 content invisible to it all.

         21.     Prior to Microsoft’s false advertising, companies generally knew to keep their

 scanning onsite to avoid becoming defenseless against this effective security bypass.

         22.     Knowledge of IP Cloaking hindered cloud adoption. As will be discussed,

 Microsoft falsely claimed to have solved this problem in order to convince companies to move

 their email security to Microsoft’s cloud. Meanwhile, Microsoft knowingly makes these

 companies defenseless against the very attack it promises protection from. Currently, upon

 information and belief, approximately 100 million professionals trust Microsoft’s promise to

 protect against this specific attack.

 C.      Microsoft’s Advanced Threat Protection and Safe Links.

         1.      Description Of Advanced Threat Protection and Safe Links.



                                                   7
Case 0:20-cv-60416-RS Document 1 Entered on FLSD Docket 02/26/2020 Page 8 of 51



        23.     IP Cloaked links are dynamic (i.e. they deliver different content to different

 devices). They are the most commonly used form of malicious dynamic links.

        24.     Microsoft markets, advertises, promotes and sells a cloud-based cybersecurity

 service called Safe Links (“Safe Links”). Microsoft promotes Safe Links as a solution to malicious

 dynamic links. Microsoft offers Safe Links within its Advanced Threat Protection (“ATP”)

 service, which operates inside Microsoft’s cloud-based Exchange Online Protection (“EOP”)

 servers.

        25.     Over a four year period, Microsoft engaged in a sustained marketing campaign to

 falsely promote the narrative that Safe Links solves the cloud security flaw of IP Cloaked links

 and, therefore, companies can safely move to Microsoft’s cloud service. Various examples of

 Microsoft’s deceptive marketing and promotional materials regarding Safe Links are attached as

 exhibits to this Complaint, including: (a) topmost portion of Microsoft’s current website regarding

 ATP and Safe Links, attached hereto as Exhibit “2”; (b) a 2015 Exchange Online Advanced Threat

 Protection Product Guide, attached hereto as Exhibit “3”; (c) an excerpt from Microsoft’s 2016

 ATP Product Guide, attached hereto as Exhibit “4”; (d) an excerpt from Microsoft’s Office 365

 ProPlus Pitch Deck attached hereto as Exhibit “5” and an excerpt from Microsoft’s Office 365

 ProPlus Mac Pitch Deck, attached hereto as Exhibit “6”; (e) an excerpt from Microsoft’s current

 ATP Product Brochure, attached hereto as Exhibit “7”; (f) an excerpt from a transcript of

 Microsoft’s 2019 ATP Product Video, the transcript which is produced and distributed by

 Microsoft, attached hereto as Exhibit “8”; (g) excerpt from a 2019 case study regarding ATP,

 attached hereto as Exhibit “9”; (h) an excerpt from a 2019 Enterprise-Class Technology Webpage,

 attached hereto as Exhibit “10”; (i) an excerpt from a 2019 Optimal Security with Minimal

 Complexity Webpage, attached hereto as Exhibit “11”; (j) 2017 Office 365: Everything You




                                                 8
Case 0:20-cv-60416-RS Document 1 Entered on FLSD Docket 02/26/2020 Page 9 of 51



 Wanted to Know, attached hereto as Exhibit “12”; (k) an excerpt from an ATP Partner Datasheet,

 attached hereto as Exhibit “13”; and (l) a 2019 Microsoft “Exchange Online Business Class Email

 System” brochure, attached hereto as Exhibit “14.”

           2.    Microsoft’s Deceptive Message #1: Safe Links Thwarts Malicious Dynamic
 Links.

           26.   In a transcript of a 2019 ATP Product Video produced by Microsoft, Microsoft

 states:

         So let me break this down by starting with the core of all prevention: detection.
 Now, we invest at least a billion dollars in this area annually. . . . Sophisticated attackers
 will plan to ensure links pass through the first round of security filters by making the
 links benign, only to weaponize them once the message is delivered. Meaning that the
 destination of that link is altered later to point to a malicious site. Time is important
 when thwarting this type of attack. 20% of all clicks happen within just five minutes of
 when an email is received, and with Safe Links, we’re able to protect users right at the
 point of click by checking the link for reputation and triggering detonation if necessary.
 See Ex. 8 (emphasis added).

           27.   Microsoft is correct that dynamic links bypass Microsoft’s first round of security,

 the same round of security that Microsoft claims to invest a billion dollars in annually.

           28.   However, it is literally false that Safe Links protects users by “thwarting this type

 of attack.” Alternatively, at a very minimum, it is misleading, confusing and/or deceiving.

           29.   Statements that have an unambiguous meaning, either facially or considered in

 context, may be classified as literally false.

           30.   Microsoft asserts that an unambiguous service (Safe Links) protects consumers by

 “thwarting” an unambiguous “type of attack” (“links [that] pass through the first round of security

 filters by making the links benign, only to weaponize them once the message is delivered. Meaning

 that the destination of that link is altered later to point to a malicious site”).




                                                     9
Case 0:20-cv-60416-RS Document 1 Entered on FLSD Docket 02/26/2020 Page 10 of 51



         31.     Microsoft unambiguously states that Safe Links protects users by thwarting the

  malicious use of dynamic links.

         32.     However, it is undisputed that Microsoft knows that Safe Links is defenseless

  against the most common form of malicious dynamic links (IP Cloaked links). For example, on

  January 14, 2017, Mikail Tunç (“Tunc”) notified Microsoft’s Security Response Center (MSRC)

  that hackers can use IP Cloaked links to bypass Safe Links in its entirety. A true and correct copy

  of an email chain between Tunc and MSRC is attached hereto as Exhibit “15”. Tunç sent the

  notification pursuant to Microsoft’s bug bounty program. Tunç holds the following cybersecurity

  credentials: ISO/IEC 27001 Lead Auditor, GIAC Web Application Penetration Tester (GWAPT),

  GIAC Certified Enterprise Defender (GCED), and 650-153-Cisco IronPort Security Associate -

  Email Security (ESFE).

         33.     Specifically, Tunc informed Microsoft that attackers could bypass Safe Links by

  using the publicly available IP addresses of Microsoft’s EOP servers to know whether to deliver

  benign or malicious content.

         34.     On February 24, 2017, Microsoft wrote Tunc: “we have opened a new MSRC case

  37595 for this finding and submitted your report for review by our bounty team.” See Ex. 15.

  Additionally, MSRC sent Tunç the following link that was entitled “Definition of a Security

  Vulnerability”: https://technet.microsoft.com/library/cc751383.aspx. A true and correct copy of

  Microsoft’s “Definition of a Security Vulnerability” is attached hereto as Exhibit “16.”

  According to that link, Microsoft represented that it only considered inadvertent weaknesses to be

  bugs, whereas, “by-design weaknesses” do not meet Microsoft’s security bug bar. Specifically,

  Microsoft stated: “Security vulnerabilities involve inadvertent weaknesses; by-design weaknesses




                                                  10
Case 0:20-cv-60416-RS Document 1 Entered on FLSD Docket 02/26/2020 Page 11 of 51



  may sometimes occur in a product, but these aren't security vulnerabilities.” (emphasis

  added). See Ex. 16.

         35.      On March 15, 2017, Microsoft notified Tunç that “We have completed our

  investigation and found that this issue doesn't meet security servicing bug bar… We anticipate no

  further action on this item from MSRC and will be closing out this case. Thanks, Will MSRC.” A

  true and correct copy of the March 15, 2017 email from Microsoft to Tunc is attached hereto as

  Exhibit “17.”

         36.      In doing so, Microsoft conceded that Tunç’s observation of Safe Link’s

  susceptibility to dynamic links was a “by-design weakness” and not a fixable bug. Microsoft

  essentially conceded its knowledge that Safe Links is susceptible to such attacks by its very design.

         37.      Thus, Microsoft publicly promotes Safe Links as an effective solution to thwarting

  the malicious use of dynamic links, yet conceded at least to Tunç that Safe Links has a “by-design

  weakness” that makes it incapable of thwarting the IP Cloaked dynamic links reported by Tunç.

         38.      In fact, Microsoft continues to promote Safe Links as the answer to malicious

  dynamic links nearly three years after Tunç notified Microsoft in writing regarding its

  ineffectiveness against this very attack.

         39.      Up until now, Microsoft has not modified the design of Safe Links to even attempt

  to address the all-too-common issue of IP Cloaked links. Rather, Microsoft did exactly as they told

  Tunç by taking “no further action on this item from MSRC” and “closing out this case,” thereby

  further documenting Microsoft’s awareness that Safe Link’s lack of protection is inherent in its

  design and not a fixable bug.




                                                   11
Case 0:20-cv-60416-RS Document 1 Entered on FLSD Docket 02/26/2020 Page 12 of 51



         40.     It is therefore false for Microsoft to promote Safe Links as a solution to a problem

  that it was not even designed to address. In the alternative, it is misleading for Microsoft to promote

  Safe Links as a solution to a problem that it was not even designed to address.

         41.     Prior to Microsoft offering its Safe Links service, companies generally knew to

  keep their security on-site to prevent hackers from using IP-cloaked dynamic links to bypass their

  blacklists, machine learning and artificial intelligence. To convince these companies to purchase

  Microsoft’s ATP service, Microsoft has made false statements to them promising to protect against

  dynamic links. In fact, Microsoft presents Safe Links’ alleged protection against dynamic links as

  the linchpin of the purchase decision. Microsoft does so by first admitting that attackers can ensure

  malicious dynamic links bypass the first multi-billion dollar round of detection, and then offers

  Safe Links as the answer to this problem. Given that no company would willingly make itself

  defenseless against the most common hacking attack, such marketing, advertising and promotion

  by Microsoft frames Safe Links as the linchpin and cornerstone of the purchasing decision.

         42.      In fact, as will be discussed, the industry as a whole presents protection against

  dynamic links as the linchpin of the purchase decision for email security services. Thus,

  Microsoft’s deceptive advertising is regarding a material quality (if not the most material quality)

  in terms of the purchase decision.

         43.     Moreover, Tunç wrote a blog article confirming how “simple” it is for “an attacker”

  to elude Safe Links with IP-cloaked dynamic links:

         In this article I will go through my findings and analysis on the Safe Links feature
         of Microsoft’s Office 365 Exchange Online Advanced Threat Protection… an
         attacker could simply block or re-direct requests from the Exchange Online
         Protection infrastructure – yup, it’s as simple as that . . . Helpfully, Microsoft
         makes the EOP IP ranges available online so all you need to do is block those
         ranges on your webserver . . . .




                                                    12
Case 0:20-cv-60416-RS Document 1 Entered on FLSD Docket 02/26/2020 Page 13 of 51



  A true and correct copy of the article, found at: https://emtunc.org/blog/03/2017/bypassing-safe-

  links-exchange-online-advanced-threat-protection/, is attached hereto as Exhibit “18” (emphasis

  added).

            44.   On August 21, 2018, a free software program for automatically bypassing

  Microsoft’s Safe Links was uploaded to Github (a site with over 32 million monthly visitors). This

  free program is entitled mkhtaccess_red.         Microsoft’s EOP/ATP IP address ranges come

  preinstalled in mkhtaccess_red’s default configuration file.

            45.   Mkhtaccess_red uses IP cloaking to redirect Microsoft’s ATP servers to benign

  content and to redirect Microsoft’s ATP customers to malicious content. Even script kiddies can

  use mkhtaccess_red to evade Microsoft’s Safe Links via IP Cloaking.

            46.   Microsoft has continued to imply that only “sophisticated attackers” use dynamic

  links to bypass their billion-dollar first round of detection for more than one year after the free

  availability of mkhtaccess_red.

            47.   Microsoft’s implication that only “sophisticated attackers” use dynamic links to

  bypass their billion-dollar first round of detection is misleading.

            48.   Apache is one of the most popular webservers. The Apache webserver uses a file

  called ‘.htaccess’ to redirect listed IP addresses to other sites. Mkhtaccess_red inserts Microsoft’s

  IP addresses into the .htaccess file, whereupon the Apache web server redirects Microsoft’s

  scanners to a safe site, making malicious content completely invisible to Microsoft’s security

  service.

            49.   In December 2018, almost two years after Tunç notified Microsoft regarding Safe

  Links’ lack of defense, Cryptron Security found that hackers can still bypass Microsoft’s Safe

  Links using .htaccess redirects: “…an attacker could simply block or redirect requests from the




                                                   13
Case 0:20-cv-60416-RS Document 1 Entered on FLSD Docket 02/26/2020 Page 14 of 51



  Microsoft ATP Safe Links service infrastructure. Microsoft makes the ATP Safe Link IP ranges

  available online. An attacker needs only to block those IP ranges on the webserver with .htacess

  rules.” A true and correct copy of the article from Cryptron Security is attached hereto as Exhibit

  “19.”

          50.    Approximately two months later, in February 2019, Rhino Security Labs also

  confirmed that hackers can use dynamic links to bypass Microsoft’s Safe Links. (See

  https://rhinosecuritylabs.com/social-engineering/bypassing-email-security-url-scanning/). Rhino

  Security Labs is a cybersecurity company that has provided security testing for many large

  companies. The metadata in the Rhino Security webpage indicates that the content was posted on

  February 19, 2019. A true and correct copy of the article from Rhino Security Labs is attached

  hereto as Exhibit “20.”

          51.    In August 2019, Tunç performed another test to determine if dynamic links

  continue to make phishing sites and malware invisible to Microsoft’s Safe Links. Tunç’s August

  2019 report documents that ATP Safe Links continues to be bypassed via IP-Cloaked dynamic

  links, contrary to Microsoft’s public marketing and promotion regarding Safe Links’ capabilities

  - the marketing and promotion that convinced millions to move to the cloud. A true and correct

  copy of Tunc’s August 2019 report is attached hereto as Exhibit “21.”

          52.    In Microsoft’s current ATP Product Brochure, Microsoft makes the following

  claim regarding Safe Links: “Sophisticated attackers will plan to ensure links pass through the

  first round of security filters. They do this by making the links benign, only to weaponize them

  after the message is delivered, altering the destination of the links to a malicious site. With Safe

  Links, we are able to protect users right at the point of click by checking the link for reputation

  and triggering detonation if necessary.” See Ex. 7.




                                                  14
Case 0:20-cv-60416-RS Document 1 Entered on FLSD Docket 02/26/2020 Page 15 of 51



         53.     In both its product video and product brochure, Microsoft clearly markets and

  promotes Safe Links’ promised protection against dynamic links as the linchpin of the purchase

  decision. However, Microsoft’s promotion, marketing and advertising of Safe Links, including

  the referenced statement from its current ATP product brochure regarding Safe Links’ protection,

  is literally false. Alternatively, at a very minimum, Microsoft’s promotion, marketing and

  advertising is misleading, confusing and/or deceiving.

         54.     After all, Safe Links is bypassed virtually 100% of the time using the simplest, most

  commonly used form of dynamic links - IP Cloaking.

         55.     Hackers can even use IP Cloaking to send Microsoft customers to sites that are

  blacklisted by Microsoft’s Safe Links. For illustration, consider a hypothetical site that is actively

  blacklisted by Safe Links: iamhackingyou.com. IP cloaking can be used to secretly send Safe

  Links’ users to the blacklisted site as follows:

                 a.      The link in the email points to a non-blacklisted domain with a benign name.

                 b.      When Microsoft’s security service connects to the link, the link redirects

         the service to a safe site (such as bankofamerica.com).

                 c.      Microsoft’s security service approves the link because it only sees good

         content from a good site.

                 d.      Microsoft’s security service communicates to its customer’s device that it

         is okay to access the now-approved link.

                 e.      When the customer’s device accesses the approved link, the link redirects

         the customer’s device to iamhackingyou.com.

                 f.      Microsoft’s security service is not even aware that its customer was sent to

         the blacklisted site.




                                                     15
Case 0:20-cv-60416-RS Document 1 Entered on FLSD Docket 02/26/2020 Page 16 of 51



                    g.      The user does not know that he was sent to a blacklisted site.

                    h.      Nevertheless, the user is now harmed because Safe Links sent the user to a

            site that was on its blacklist.

            56.     Thus, as shown above, Microsoft’s Safe Links’ security is easily defeated by

  dynamic links, the very attack Microsoft promises that Safe Links protects against.

         3.     Deceptive Message #2: Attackers Redirect to Unsafe Sites via a Forwarding
  Service After the Message Has Been Received; But with Safe Links, Malicious Links are
  Dynamically Blocked while Good Links Remain Accessible.

            57.     Microsoft markets, promotes and advertises ATP and Safe Links with the following

  statement:

            …attackers sometimes try to hide malicious URLs within seemingly safe links
            that are redirected to unsafe sites by a forwarding service after the message has
            been received. The ATP Safe Links feature proactively protects your users if they
            click such a link. That protection remains every time they click the link, so
            malicious links are dynamically blocked while good links can be accessed.
            (emphasis added)
  See 2015 ATP Product Guide (Ex. 3), 2016 ATP Product Guide (Ex. 4), 2017 Office 365:

  Everything You Wanted to Know (Ex. 12), and 2019 ATP Partner Datasheet (Ex. 13) (emphasis

  added).

            58.     Microsoft has been delivering this message for four years from the launch of ATP

  in 2015 (Ex. 3), 2016 (Ex. 4), 2017 (Ex. 12), up to the present (Ex. 13). Specifically, for four

  years, Microsoft has promised Safe Links’ protection against dynamic links whose malicious

  content is cloaked “by a forwarding service.”

            59.     At the time Microsoft launched its ATP offering, IP-Cloaked forwarding services

  were “widely used by attackers to ‘cut the attack chain’ in the face of a security scanner.” For

  example, ProofPoint’s 2014 Analysis of a Cybercrime Infrastructure provides:




                                                     16
Case 0:20-cv-60416-RS Document 1 Entered on FLSD Docket 02/26/2020 Page 17 of 51



         In order to avoid detection, it is common practice for attackers to add a layer of
         redirection, known as a Traffic Distribution Service (TDS). Originally used to
         route web traffic, TDS’s have been widely used by attackers as a means to “cut the
         attack chain” in the face of a security scanner.
         The TDS will only lead visiting browsers into loading exploits if it has verified
         that the client is neither a crawler nor a security scanner, and that an exploit is
         indeed available for the visiting browser. This technique is sometimes referred
         to as “cloaking”; since the visiting IP address plays a significant role in this
         decision process, it can also [be] referred to as “IP cloaking.”
         Today, cybercrime groups often offer TDS’s as a service. . . . From March 4 to
         the present, they switched to using Sutra TDS, which is a powerful TDS that
         has been popular among cybercrime groups in order to cloak IP addresses and
         circumvent detection (Screenshot 8).
  A true and correct copy of Analysis of a Cybercrime Infrastructure by Proofpoint

  Researchers is attached hereto as Exhibit “22.” (emphasis added).

         60.       Currently, hackers continue using IP-Cloaked forwarding services to redirect “to

  unsafe sites” “after the message has been received.” Current examples include justcloakit.com and

  cloakerly.com.

         61.       IP Cloaking is the most commonly used tactic of malicious users of forwarding

  services.

         62.       To unambiguously promise that Safe Links protects against dynamic links in the

  context of forwarding services is literally false. Alternatively, at a very minimum, it is misleading,

  confusing and/or deceiving.

         63.       Microsoft’s promotion also contains a categorical promise of protection.

  Specifically, Microsoft promises protection every time a user clicks a link so that [category 1]

  malicious links are dynamically blocked while [category 2] good links can be accessed.

  Microsoft’s promotion promises specific outcomes based on two categories: malicious links vs.

  good links.




                                                   17
Case 0:20-cv-60416-RS Document 1 Entered on FLSD Docket 02/26/2020 Page 18 of 51



         64.     By presenting the protection categorically, Microsoft is promising that all malicious

  links are dynamically blocked while all good links can be accessed.

         65.     Microsoft makes these categorical assertions within the context of an industry in

  which, as will be explained below, other vendors make absolute guarantees regarding the

  effectiveness of time-of-click redirection in regards to malicious dynamic links. Therefore, in

  context, Microsoft is indeed making the literal categorical assertion that all malicious links are

  dynamically blocked while all good links can be accessed.

         66.     This categorical assertion of Safe Links’ protection is literally false. Alternatively,

  at a very minimum, it is misleading, confusing and/or deceiving.

         67.     Alternatively, this categorical assertion within the context of forwarding services is

  literally false. Alternatively, at a very minimum, this categorical assertion within the context of

  forwarding services is misleading, confusing, and/or deceiving.

       4.     Deceptive Message #3: You Don’t Need Any Other Security Products. With
  ATP You’re Covered.

         68.     Microsoft’s primary promotional webpage for its Advanced Threat Protection

  service is located at https://products.office.com/en-us/exchange/advance-threat-protection. See

  excerpt of topmost portion (Ex. 2).

         69.     Microsoft uses the URL in the above paragraph for commercial advertisement of

  ATP, as evidenced by, among other things:

                 a.     a “Plans & pricing” menu option at the top menu;

                 b.     a “Buy Office 365” button also in the top menu;

                 c.     a “SEE PLANS AND PRICING” button in the topmost content area;

                 d.     On August 13, 2019, an analysis conducted on this URL revealed that 229

         different domains contain a total of 1,045 links pointing to this URL. An excerpt of this



                                                   18
Case 0:20-cv-60416-RS Document 1 Entered on FLSD Docket 02/26/2020 Page 19 of 51



         backlink analysis is included as Exhibit “23.” This analysis documents that domains with

         millions of visitors per month use this specific URL to direct their visitors for the promotion

         of ATP. For example:

                        i.      BleepingComputer.com says “Millions of visitors come to

                BleepingComputer.com every month to learn about the latest security threats,

                technology news, ways to stay protected online, and how to use their computer

                more efficiently.” Bleepingcomputer.com connects prospective customers for

                “Office 365 ATP” to this specific URL.

                        ii.     TechRepublic.com has 36.7 million unique visitors monthly, and it

                connects prospective customers for “Office 365 Advanced Threat Protection” to

                this specific URL. See Ex. 23; and

                        iii.    On August 9, 2019, a Google search was conducted using the

                following: purchase Microsoft advanced threat protection. This URL is the first

                result returned in the search (excluding advertisements). A true and correct copy

                of the Google search result is attached hereto as Exhibit “24.”.

         70.    The webpage located at the subject URL ties together the ATP Product Brochure

  (Ex. 7), and the Office 365 ATP Case Study (Ex. 9).

         71.    Only one case study is referenced by Microsoft on its primary promotional ATP

  webpage, which is titled “Office 365 ATP case study.” A true and correct copy of such case study

  is attached hereto as Exhibit “25.” This case study includes the following quote: “We no longer

  have to worry about what security product we’ll use. With Microsoft 365 we’re covered.”

         72.    Though the quote was originally supplied by a customer, Microsoft




                                                   19
Case 0:20-cv-60416-RS Document 1 Entered on FLSD Docket 02/26/2020 Page 20 of 51



                   a.     Made the letters of the quote larger than the letters used in the body of the

            case study;

                   b.     Put a space before and after the quote to isolate it from the body;

                   c.     Used a different color to draw attention to the quote;

                   d.     Used this quote as the first callout in the case study;

                   e.     Chose this to be the sole case study on the ATP promotional page; and

                   f.     Uses this same quote, in isolation, on other promotional webpages including

            Microsoft’s Enterprise-Class Technology webpage (Ex. 10) and Microsoft’s Optimize

            Security with Minimal Complexity webpage (Ex. 11).

            73.    Through the above actions, Microsoft promotes the message that no other security

  products are needed because, with Microsoft’s ATP security, companies are covered.

            74.    Microsoft’s promotional message that Microsoft’s ATP security is all that is needed

  is literally false. Alternatively, at a very minimum, it is misleading, confusing and/or deceiving.

            75.    Additional documentation regarding Microsoft’s promoting the message that its

  security is all a company needs is identified below.

            5.     Deceptive Message #4: Safe Links.

            76.    The very name “Safe Links” conveys that Microsoft’s security service makes links

  “safe.”

            77.    Microsoft promotes the name “Safe Links” as a service that guarantees hyperlinks

  are harmless: i.e., “ensure hyperlinks in documents are harmless with ATP Safe Links.” See Exs.

  5, 6 and 14. In this repeated messaging, Microsoft equates the name “Safe Links” with “ensure

  hyperlinks in documents are harmless.”

            78.    The word “ensure” means “to make certain; to guarantee.”




                                                    20
Case 0:20-cv-60416-RS Document 1 Entered on FLSD Docket 02/26/2020 Page 21 of 51



         79.     As will be explained below, other popular cybersecurity vendors falsely portray

  time-of-click redirection as “ensuring” safety so that users “never” visit malicious sites. Thus,

  within the context of the industry as a whole, Microsoft’s prospective customers would understand

  Microsoft to be guaranteeing safety through its use of the word “ensure.”

         80.     Given Safe Links’ by-design inability to thwart the most commonly used cloud

  attack (IP Cloaked dynamic links), it is literally false to convey the message “Safe Links.”

  Alternatively, at a very minimum, it is misleading, confusing and/or deceiving.

         81.     A product name violates the Lanham Act when the name misrepresents a material

  quality of the product, most especially when the defendant has been engaged in deceptive

  advertising regarding that material quality.

         82.     Here, Microsoft has been engaged in a highly successful deceptive advertising

  campaign regarding the core quality of ‘safety’ in its Safe Links service. This false advertising

  regarding the material quality of safety has produced a false association between the name “Safe

  Links” and the false claims of safety. In the alternative, this misleading advertising regarding the

  material quality of safety has produced a misleading, confusing and/or deceiving association

  between the name “Safe Links” and the false claims of safety.

         83.     Deceptive advertising regarding the safety of an offering is not a matter of mere

  puffery. Rather, it is a traditional claim of consumer misrepresentation.

         84.     In regards to cybersecurity products and services, the quality of safety is not just a

  material quality. Rather, it is the core quality that consumers consider when making a purchase

  decision. Therefore, any misrepresentation of the safety of a cybersecurity product or service is a

  misrepresentation of a material quality of that product or service.




                                                  21
Case 0:20-cv-60416-RS Document 1 Entered on FLSD Docket 02/26/2020 Page 22 of 51



         6.        False Message #5: Safe Links Ensures Hyperlinks in Documents are Harmless.

         85.       Microsoft created power point presentations that are to be used for the marketing

  and promotion of ATP.         See reduced images from slides of PowerPoint presentations of

  Microsoft’s Office 365 ProPlus Pitch Deck attached as Ex. 5 and Microsoft’s Office 365 ProPlus

  Mac Pitch Deck attached as Ex. 6. All slides are intended to be shown to customers except for

  slide 1. Slide 1 indicates that these PowerPoint presentations are to be used when presenting to

  Business Decision Makers, Technology Decision Makers, and IT Decision Makers (“Audience:

  BDM, TDM, ITDM”), the “CORE content” is “slides 2-28,” the presentations contain “approved

  messaging,” and “Messages and wording have been reviewed by stakeholders.”

         86.       In the “CORE content” of the power point presentations, Microsoft provides

  approved messaging to promote and market to decision makers that its security “ensure[s]

  hyperlinks in documents are harmless with ATP Safe Links.” See Ex. 5, p. 22; Ex. 6, p. 20.

  Microsoft also makes nearly the identical representation in its 2019 “Exchange Online Business

  Class Email System” brochure. See Ex. 14 (“Ensure document hyperlinks are harmless with ATP

  Safe Links.”).

         87.       However, the statement that Safe Links ensures hyperlinks in documents are

  harmless is literally false. Alternatively, at a very minimum, it is misleading, confusing and/or

  deceiving. As discussed in detail above, Safe Links can be easily bypassed by IP cloaking and,

  thus, Safe Links does not ensure that hyperlinks are harmless.

         88.       Both PowerPoint presentations attached as Exs. 5 and 6 were finalized more than

  9 months after Tunç notified Microsoft of Safe Links’ susceptibility to IP-Cloaked Dynamic Links.

         89.       A Google search result demonstrates that both PowerPoint presentations were

  publicly retrievable from the following site: https://o365pp.blob.core.windows.net. Azure’s cloud




                                                  22
Case 0:20-cv-60416-RS Document 1 Entered on FLSD Docket 02/26/2020 Page 23 of 51



  storage         system         uses         the         following         URL          convention:

  https://mystorageaccount.blob.core.windows.net. Thus, the Pitch Decks were uploaded by the

  owner of the Azure cloud storage account entitled ‘o365pp.’ The owner of ‘o365pp’ entitled the

  file name “Office 365 ProPlus Overview for Decision Makers Speaker Notes.docx.” A true and

  correct copy of the Google search result is attached hereto as Exhibit “26.”

            90.   Another Google search result demonstrates that the PowerPoint presentations were

  not accessible to the general public on August 11, 2019. A true and correct copy of the subsequent

  Google search result is attached hereto as Exhibit “27.”

            7.    Consumer Surveys, Market Research and Case Studies.

            91.   No evidence of deception is necessary to satisfy any of the allegations of literally

  false representations. Consumer surveys, market research, expert testimony, or other evidence can

  be used to support allegations of misleading, confusing and deceiving representations.

            92.   Consumer surveys document that Microsoft’s deceptive promotion of its Advanced

  Threat Protection service (including Safe Links) have misled purchasers regarding its security

  capabilities.

            93.   Market Research reports document that Microsoft’s deceptive promotion of its

  Advanced Threat Protection service (including Safe Links) have misled purchasers regarding its

  security capabilities.

            94.   Case Studies document that Microsoft’s deceptive promotion of its Advanced

  Threat Protection service (including Safe Links) have misled purchasers regarding its security

  capabilities.

            95.   In 2015, IP Cloaking was the most commonly used method for consistently

  bypassing cloud-based security. In “Next Generation Of Exploit Kit Detection By Building




                                                    23
Case 0:20-cv-60416-RS Document 1 Entered on FLSD Docket 02/26/2020 Page 24 of 51



  Simulated Obfuscators,” Tongbo Luo and Xing Jin stated: “In this paper, we tracked and collected

  over 20000 obfuscated JavaScript samples of 5 exploit kit families from 2014 to 2016. . . Nearly

  every exploit kit leverages various evasion techniques (e.g. IP cloaking, DGA), which makes

  consistently sample collecting quite challenging.” A true and correct copy of Next Generation Of

  Exploit Kit Detection By Building Simulated Obfuscators” by Tongbo Luo and Xing Jin is

  attached hereto as Exhibit “28.”

         96.     In 2015, Microsoft began promoting Safe Links as an effective solution to the

  central cloud security issue of IP Cloaked forwarding services.

         97.     In 2015, security was the number one challenge for convincing consumers to move

  to the cloud: “Security remains the top adoption challenge . . . .” A summary of 2015 IDG

  Enterprise Cloud Computing Study posted at https://www.idg.com/tools-for-marketers/2015-

  cloud-computing-study/ is attached hereto as Exhibit “29.”

         98.     Just two years into Microsoft’s marketing campaign, by 2017, consumer perception

  had completely reversed: “Security concerns have traditionally ranked among the top inhibitors of

  cloud adoption. But in a striking reversal, security has now become a key reason businesses choose

  cloud solutions, according to a global survey of more than 500 IT decision-makers. . . .” A

  summary        of      2017        MIT          SMR      Customer        Study       posted       at

  https://cloud.withgoogle.com/build/infrastructure/whats-behind-growing-confidence-cloud-

  security/ is attached hereto as Exhibit “30.”

         99.     Within four years of Microsoft’s marketing campaign, by 2019, over 98% of

  Microsoft’s cloud-based customers at least considered the possibility that Microsoft’s security “is

  sufficient” in and of itself. The survey asked decision makers who use Office 365, “Do you think

  the current security protection for Office 365 is sufficient?” Only 1.96% answered “definitely not.”




                                                   24
Case 0:20-cv-60416-RS Document 1 Entered on FLSD Docket 02/26/2020 Page 25 of 51



  A true and correct copy of Organizational Security & Compliance Practices in Office 365 is

  attached hereto as Exhibit “31.”

            100.   The majority of cloud growth from 2015-2019 was driven specifically by the

  adoption of Microsoft’s cloud-based Office 365. A true and correct copy of Cloud Adoption 2018

  War by Bitglass is attached hereto as Exhibit “32.”

            101.   Prior to Microsoft offering its Safe Links service, consumers were safe from IP

  Cloak forwarding services when they used on-site security. Microsoft knowingly made companies

  defenseless to this widely-used, highly-effective, stealthy attack in order to procure billions of

  dollars in sales.

            102.   According to Microsoft, it is imperative for Microsoft to be perceived as a leader

  in security to convince enterprises to purchase its cloud-based apps: “Microsoft is making

  tremendous investments in data security and compliance… because they understand that to

  convince enterprise customers… the company needs to be a leader in security and compliance.”

  Ex. 31.

            103.   Microsoft’s 2018 Q4 Form 10-K confirms that perception of its security is

  inextricably tied to purchase decisions:

            “The security of our products and services is important in our customers’
            decisions to purchase or use our products or services. . . . If we fail to do these
            things well, actual or perceived security vulnerabilities in our products and
            services, data corruption issues, or reduced performance could harm our
            reputation and lead customers to reduce or delay future purchases of products
            or subscriptions to services, or to use competing products or services.”
  A true and correct copy of Microsoft’s 2018 Q4 Form 10-K is attached hereto as Exhibit “33.”

  (emphasis added).

            104.   Microsoft’s own Case Studies regarding its leading partners document that

  perception of Microsoft’s ATP security is an essential element of the purchase decision. For


                                                    25
Case 0:20-cv-60416-RS Document 1 Entered on FLSD Docket 02/26/2020 Page 26 of 51



  example, Microsoft’s Partner Profile of Olive + Goose demonstrates that Microsoft’s deceptive

  security messaging is central to every Office 365 engagement: “‘Every Office 365 engagement

  that we’re a part of has a component of security discussion or deployment and implementation

  with a customer…’ Advanced Threat Protection (ATP) in Office 365 Enterprise E5 offers a

  compelling customer story.” A true and correct copy of the Olive + Goose Case Study is attached

  hereto as Exhibit “34.”

         105.    According to that study, “Olive + Goose is a leading IT solutions company, with a

  wide base of customers in the US and worldwide.”

         106.    Additionally, Microsoft’s “Peters & Associates” Partner Profile documents that

  Microsoft’s ATP security is selling like hot cakes, number one on their list:

         Ward highlights Microsoft’s Advanced Threat protection (ATP) as one of the key
         launch points for bundling opportunities. ‘ATP is selling like hot cakes, it’s
         number one on our list,’ Ward said. . . . Ward explained that security is one of the
         key components reshaping their practice. Security sells. . . . As evidence, Ward
         described the sales cycle for a 2500-seat organization that needed a Cloud
         Application Security Broker (CASB) to support their work with the insurance
         industry. Because Microsoft Cloud App Security is deeply integrated into Office
         365, Peters & Associates could structure a sale around what Ward calls the “5-5-5
         program, involving Office 365 E5, EMS E5, and Windows 10 E5.
  A true and correct copy of the Peters & Associates Case Study is attached hereto as Exhibit “35.”

         107.    According to that study, “Chicago-based Peters & Associates provides full-service

  IT consulting, managed IT services, and integrated IT solutions… They have a long record of

  success as a Microsoft Partner.”

         108.    As both Olive+Goose and Peters & Associates document, Microsoft profits not

  only from the sale of ATP security itself, but Microsoft’s promotion of ATP security is also

  essential to procuring the majority of sales of Office 365, which is Microsoft’s most successful

  product offering in history.



                                                  26
Case 0:20-cv-60416-RS Document 1 Entered on FLSD Docket 02/26/2020 Page 27 of 51



         109.    These studies document that consumers are moving to Microsoft’s cloud directly

  due to trusting Microsoft’s deceptive promotions regarding the security of Microsoft’s ATP

  security service.

         110.    In fact, Microsoft’s deceptive advertising is causing companies to abandon third

  party solutions in order to consolidate their security with Microsoft’s ATP service - ATP Safe

  Links specifically:

         While most federal agencies have relied upon dedicated security solutions that
         require expensive subscriptions and costly hardware, they’re finding that agencies
         are receptive to Microsoft security solutions as a fully capable, less costly
         alternative. ‘These agencies realize they’re spending tens of thousands of dollars a
         year on security subscriptions, not to mention the hardware costs,’ explained Jeff
         Fowler, Federal Senior Cloud Strategist for Planet Technologies. “If they can get
         Advanced Treat Protection (ATP) and other Office 365 security tools that
         provide the same functionally at a lower price point than what they are paying
         for their current solutions, they’re going to jump at the opportunity.” . . .
         As Fowler relates, ‘IT management at the federal customer wondered, ‘Why are we
         paying for our current bolt-on security product when we can get similar
         functionality from Microsoft built-in for just a couple more bucks per user?’ That
         made the decision to deploy ATP a nobrainer.’ Advanced Threat Protection
         (ATP) is one of the specific reasons the agency decided to switch. ‘Using ATP,
         we’ve enabled Safe Links across the entire tenant with about 1,000 users now, and
         Safe Attachments is currently being trialed,’ Fowler said.
  A true and correct copy of the Planet Technologies Case Study is attached hereto as Exhibit “36.”

         111.    According to that study, “Planet Technologies is a successful Microsoft partner

  with significant experience in cloud and datacenter services, cyber security, and mobile application

  development…. Planet Technologies is a 6-time Federal Partner of the Year, 6-time State & Local

  Government Partner of the Year, and 5-time Windows Partner of the Year.”

         112.    The case study above is representative of a current trend of companies getting rid

  of third-party security in order to consolidate by using Microsoft’s security alone.




                                                  27
Case 0:20-cv-60416-RS Document 1 Entered on FLSD Docket 02/26/2020 Page 28 of 51



         113.    Additionally, Microsoft commissioned a study by Forrester Consulting titled “Total

  Economic Impact™ Of Microsoft Office 365 Threat Intelligence.” This study documents that

  Microsoft is successfully deceiving companies en masse into believing they can swap their third-

  party security for Microsoft’s “end-to-end cyber protection”: “Prior to deploying Office 365 E5

  with Threat Intelligence, the interviewed and surveyed customers typically used many disparate

  third-party solutions to handle email and data file protection, resulting in complex security

  environments that were both expensive and difficult to manage… This integrated suite of security

  products provides a holistic approach to security, providing end-to-end cyber protection.” A true

  and correct copy of “The Total Economic Impact™ Of Microsoft Office 365 Threat Intelligence”

  is attached hereto as Exhibit “37.”

         114.     Microsoft’s deceptive message of the full sufficiency of its security offering is

  deceiving a large number of organizations: “With the deployment of Office 365 E5, organizations

  can consolidate their security solutions onto a single platform, reducing licensing costs expended

  on a myriad of third-party security solutions.” See Ex. 37.

         115.     The study has the following disclaimer: “This study is commissioned by Microsoft

  and delivered by Forrester Consulting… Microsoft reviewed and provided feedback to Forrester,

  but Forrester maintains editorial control over the study… Microsoft provided the customer names

  for the interviews but did not participate in the interviews.” See Ex. 37.

         116.    As is customary with commissioned consulting reports, the report is only issued

  upon the approval of the purchaser, Microsoft in this case, making the commissioned report a

  promotional marketing piece approved by and distributed by Microsoft.




                                                   28
Case 0:20-cv-60416-RS Document 1 Entered on FLSD Docket 02/26/2020 Page 29 of 51



          117.    Microsoft’s case studies, partner profiles, and commissioned consultancy reports

  collectively promote the message of abandoning third-party security in order to consolidate into

  Microsoft’s offering alone.

          118.    Microsoft’s case studies, partner profiles, and commissioned consultancy reports

  also document Microsoft’s success in deceiving consumers en masse to consolidate their security

  with Microsoft’s platform – all while Microsoft knows its platform has a “by-design weakness”

  that allows its security to be bypassed, in its entirety, via IP Cloaking.

          119.    Security is a higher priority than compliance: “…security is more prioritized

  because the effects of security failings are costlier than the effects of compliance failings.” (See

  Ex. 31).

  D.      TocMail as Sole Provider.

          120.    By 2011, IP Cloaking had already become the most effective form of evasion, as it

  thwarts any sort of detection. See Ex. 1. As reported by Rhino Security Labs, IP Cloaking

  continues to this very day “to bypass known sandbox and threat protection providers” – not just

  Microsoft’s cloud-based security services. See Ex. 20.

          121.    TocMail’s CEO invented a solution and obtained a patent on the first technology

  that enables a cloud-based redirection service to consistently thwart malicious use of dynamic links

  (United States Patent No. 10,574,628 (“‘628 Patent”)). TocMail’s CEO assigned all patent rights

  to Plaintiff.

          122.    Prior to Plaintiff’s patented technology, no company provided a URL redirect

  security service capable of thwarting IP-Cloaked dynamic links.

          123.    Prior to Plaintiff’s patent, every cloud-based URL redirect security service operated

  as follows:




                                                    29
Case 0:20-cv-60416-RS Document 1 Entered on FLSD Docket 02/26/2020 Page 30 of 51



                 a.         The security service follows the path of the original URL.

                 b.         The security service assesses the security of all URLs in the path (often

         including assessing the content delivered by the final URL).

                 c.         If no security threats are seen, the security service exits by sending the

         user’s device to the original URL – which can now take them anywhere it wants.

         124.    The “by-design weakness” in Microsoft’s Safe Links and all other competitors was

  the last step where the security service exits by sending the user’s device to the original URL,

  which can now take them anywhere it wants.

         125.    A service cannot claim to protect consumers from malicious use of dynamic links

  when that service’s final act is to hand control over to the dynamic link itself. However, this is

  precisely the situation at hand with Microsoft’s Safe Links and all competitors, with the sole

  exception of Plaintiff.

         126.    Plaintiff finally solved the central issue of cloud security (IP Cloaked redirects) by

  doing the following:

                 a.         The security service follows the path of the original URL.

                 b.         The security service assesses the security of the final domain and final URL

         in the path.

                 c.         If no security threats are seen, the security service exits by sending the

         user’s device straight to the final site - bypassing the original URL altogether.

         127.    Only in Plaintiff’s technology are users consistently sent to the same site that the

  security service assesses. With Safe Links and others, the security service might assess a site that

  is safe, but the user is then sent to a malicious site that the security service never even assessed.




                                                     30
Case 0:20-cv-60416-RS Document 1 Entered on FLSD Docket 02/26/2020 Page 31 of 51



         128.    Plaintiff’s technology does not have the ‘by-design weakness’ of handing control

  back to the original URL, when dynamic redirects are used.

         129.    Moreover, Plaintiff’s ‘628 Patent now legally bars its competitors from sending

  users anywhere other than the original URL. For any company that assesses the final site in a

  redirect path, Plaintiff’s patent requires them to go to the original URL. Since other companies are

  restricted to going to the original URL, they remain defenseless against the most common cloud

  hacking attack (until Plaintiff’s patent expires).

         130.    Thus, Plaintiff is the sole provider of a cloud-based URL redirect security service

  that thwarts malicious use of dynamic redirects.

         131.    There is no need to speculate regarding the number of professionals willing to

  subscribe to a cloud-based redirect service that offers protection against malicious use of dynamic

  links, as approximately 100 million have already demonstrated their willingness by purchasing

  Microsoft’s cloud-based service, which was promoted expressly as providing protection against

  malicious dynamic links.

         132.    There is no need to speculate on how many of these professionals would have

  chosen Microsoft in the absence of false advertising given that no professional would willingly

  make themselves defenseless against the very attack that they are purchasing protection from.

         133.    There is no need to speculate how many professionals would have chosen Plaintiff

  given that Plaintiff is the sole provider of that which they have demonstrated their willingness to

  buy.

         134.    There is no need to speculate on the amount of money that would be spent by

  purchasers of Plaintiff’s service given that companies already spend billions per year intending to

  purchase this very service from Microsoft.




                                                       31
Case 0:20-cv-60416-RS Document 1 Entered on FLSD Docket 02/26/2020 Page 32 of 51



         135.     IP Cloaking had been the most effective method for bypassing cloud-based security

  for a decade.

         136.     Despite offering the only cloud redirect service that solves this all-important issue,

  Plaintiff cannot sell its service to those that already expressed billions of dollars of intent on

  purchasing this service because they wrongly believe they are already getting this service from

  Microsoft.

         137.     Upon information and belief, Microsoft currently has approximately 93,744,000

  consumers relying on Safe Links, which was calculated by Microsoft’s overall Office 365 user

  base times the percentage of those users that use Safe Links as documented in the consumer survey

  co-sponsored by Microsoft. See Ex. 31.

         138.     Based on Microsoft’s growth since the above-referenced report, more than 100

  million professionals withhold trade from Plaintiff due to Microsoft’s deceptive practices. This

  represents an annual lost revenue of over $3 billion to Plaintiff ($43 billion over the lifetime of the

  patent).

         139.     The mere cessation of false advertising will not come close to preventing future

  injury to Plaintiff caused by Microsoft because Microsoft has already convinced these purchasers

  to trust its security and does not need to continue the false advertising campaign to retain them.

         140.     Given that no other company developed a cloud-based redirect service capable of

  protecting against this common attack for more than a decade, and given that Plaintiff’s patent

  restricts all competitors that assess final destinations to sending their users to the original URL,

  Plaintiff is destined to remain the only provider of a cloud-based redirect service immune to this

  attack until Plaintiff’s patent expires on May 7, 2035. Plaintiff will have suffered damages from

  Microsoft’s false advertising during this entire period, and is therefore seeking just relief.




                                                    32
Case 0:20-cv-60416-RS Document 1 Entered on FLSD Docket 02/26/2020 Page 33 of 51



            141.   The sole provider of a product or service is inherently damaged when a competitor

  capitalizes on consumers’ desire to purchase that offering by falsely claiming to provide the same.

  Likewise, proximate causation of harm inherently exists when a competitor uses false or

  misleading advertising to influence purchase decisions regarding an offering that a plaintiff alone

  provides.

  E.        Contributory False Advertising.

            142.   Microsoft not only harms Plaintiff through its own false advertising but also harms

  Plaintiff through contributory false advertising as well.

            143.   Multiple third parties offer alternatives to Safe Links to protect Microsoft Office

  365 users. Microsoft benefits significantly when consumers choose to subscribe to Microsoft’s

  cloud services out of trust in a third-party’s security offering.

            144.   Microsoft provides many of these third parties access to its customers’ accounts via

  a proprietary protocol. Such third parties cannot offer their services without Microsoft providing

  access.

            145.   Microsoft also has other technology partnerships and relationships designed to

  foster adoption of Microsoft cloud apps even when such apps are secured by a third-party.

  Microsoft benefits greatly from its contributory role in the false advertising of third party security

  vendors that make Microsoft’s cloud apps appear to be safe.

            146.   Almost all email cybersecurity vendors participate in a coordinated, industry-wide

  deception that promotes ‘time-of-click’ redirection as the solution to links that appear benign to

  cloud scanners yet send users to somewhere dangerous. The industry further promises that time-

  of-click security makes cloud computing just as safe (if not safer) than on-premise computing.




                                                    33
Case 0:20-cv-60416-RS Document 1 Entered on FLSD Docket 02/26/2020 Page 34 of 51



  This coordinated deceit is the very basis for the rise in cloud adoption, resulting in the vast majority

  of companies now being effortlessly (and secretly) hacked at will.

         147.    The following deceptive advertising from Sophos is emblematic of the industry-

  wide campaign to convince companies to move to the cloud under the false promise of security:

  “Simply secure Microsoft Exchange, Office 365, and Google Apps[:] Shifting your email to the

  cloud doesn’t mean you have to reduce your security.” See “Sophos Email,” which is attached

  hereto as Exhibit “38.” (emphasis and punctuation added).

         148.    Sophos is advertising its cloud-based email security service. It deceptively claims

  its time-of-click service protects against email links that attempt to deliver malware only after the

  email has reached the inbox: “Block Stealth Attacks[:] Protecting employees from malicious

  website links, our advanced URL protection is out-smarting attackers who slip phishing URLs past

  traditional gateways - delaying the upload of malware to websites until after the email is delivered.

  Sophos Time-of-Click checks website reputation before delivery and at the time you click –

  blocking stealthy, delayed attacks.” See a second “Sophos Email,” which is attached hereto as

  Exhibit “39.” (punctuation added).

         149.    Sophos portrays its time-of-click service as “advanced” protection that’s “out-

  smarting attackers” by blocking “stealthy” attacks. However, like all traditional time-of-click

  redirect services, it is utterly defenseless against the most common method hackers use to delay

  their exploits: IP Cloaking. Sophos’ promotion of its time-of-click protection is false.

  Alternatively, Sophos’ promotion of its time-of-click protection is misleading, confusing and/or

  deceiving.




                                                    34
Case 0:20-cv-60416-RS Document 1 Entered on FLSD Docket 02/26/2020 Page 35 of 51



         150.    Sophos offers its time-of-click protection to Microsoft Office 365 users. Microsoft

  benefits when Sophos’ deceptive advertising convinces companies to subscribe to Microsoft’s

  cloud apps.

         151.    Contributory false advertising was the basis of Microsoft’s Office 365 initial

  foothold in cloud computing. In October 2010, Microsoft announced that it was going to launch

  its cloud-based Office 365. In December 2010, Mimecast proudly announced its accelerated

  accreditation of becoming a Microsoft Gold Partner in only six weeks, allowing it to integrate

  tightly with Microsoft’s email. General availability of Microsoft Office 365 came in 2011, the

  same year in which Microsoft’s Gold Partner Mimecast promoted cloud security as being superior

  to on-premise: “The cloud isn’t just the most effective place to secure email, before any threats or

  intruders ever reach your network; it’s also the most efficient. Cloud-based email services can

  offer full protection with the promise of availability and reliability too.” A true and correct copy

  of “Security-as-a-Service: Threat mitigation from the cloud” by Mimecast is attached hereto as

  Exhibit “40.” (emphasis added).

         152.    Mimecast offers security protection for Microsoft’s Office 365 customers:

  “Mimecast Broad Spectrum Email Security for Office 365: A cloud-based email security layer for

  Office 365 that reduces risk and combats targeted threats in email.”    A true and correct copy of

  “Mimecast Broad Spectrum Email Security for Office 365” is attached hereto as Exhibit “41.”

         153.    Mimecast’s protection for Office 365 uses “URL Protect” to address malicious use

  of dynamic links. Just like Microsoft does for Safe Links, Mimecast also claims that its time-of-

  click security “ensures” the safety of email links. Mimecast’s primary promotional video for its

  time-of-click service begins as follows: “Mimecast Targeted Threat Protection. URL Protect

  rewrites all links in inbound emails and scans destination websites in real time ensuring




                                                  35
Case 0:20-cv-60416-RS Document 1 Entered on FLSD Docket 02/26/2020 Page 36 of 51



  malicious websites are blocked whatever the device or network used.” (emphasis added).

  Mimecast currently displays this video on its primary Targeted Threat Protection promotional

  webpage: https://www.mimecast.com/products/email-security-with-targeted-threat-protection/.

           154.   The video continues on to state that, if the link is deemed to be safe, the user is

  given access to the original URL. By sending the user to the original URL, Mimecast’s URL

  Protect is utterly defenseless against IP Cloaking - the most common method hackers use to bypass

  cloud-based security. Thus, it is literally false for Mimecast to claim to ensure malicious websites

  are blocked. In the alternative, it is misleading, confusing and/or deceiving for Mimecast to claim

  to ensure malicious websites are blocked.

           155.   Given Mimecast’s vulnerability to IP Cloaking, it is also literally false to promise

  that users’ destination websites are scanned in real time. For example, a malicious link that sends

  Mimecast’s scanner to bankofamerica.com (safe site) could then send Mimecast’s users to

  iamhackingyou.com (malicious site). In this all-too-common scenario, the user’s destination

  website (iamhackingyou.com) is not scanned in real time. In fact, it is not scanned at all. Even

  worse still, Mimecast would not even know that the user went to iamhackingyou.com (malicious

  site).

           156.   It is literally false for Mimecast to promise it “scans destination websites in real

  time.” In the alternative, it is misleading, confusing and/or deceitful for Mimecast to promise it

  “scans destination websites in real time.”

           157.   The industry as a whole falsely promotes the following cause/effect relationship:

  time-of-click redirection makes dynamic links harmless. Cybersecurity vendors make billions of

  dollars annually by promoting this patently false cause/effect relationship.




                                                   36
Case 0:20-cv-60416-RS Document 1 Entered on FLSD Docket 02/26/2020 Page 37 of 51



          158.    For example, it is literally false for Mimecast to promote this cause/effect

  relationship: scanning of destination websites in real time (the cause) ensures malicious websites

  are blocked (the effect). The conveyance of this cause/effect is literally false. In the alternative,

  the conveyance of this cause/effect is misleading, confusing and/or deceptive.

          159.    The industry as a whole also promotes the false promise that time-of-click services

  assess the same destination that the user will visit. As explained above, this is patently untrue.

  Microsoft not only plays a contributory role in others that promote this message, Microsoft itself

  also promotes this deceptive (and dangerous) message.

          160.    For at least the last year, whenever a person conducted a Google search on ‘how

  Safe Links Works,’ the first result from the search was the following Microsoft link:

  https://docs.microsoft.com/en-us/microsoft-365/security/office-365-security/how-atp-safe-links-

  works. In fact, this page is titled “How Office 365 ATP Safe Links works.” A true and correct

  copy of a printout from the link is attached hereto as Exhibit “42.” The page states: “ATP Safe

  Links feature immediately checks the URL before opening the website. . . . If the URL is

  determined to be safe, the website opens.” (emphasis added) Thus, Microsoft unambiguously states

  that there is one website (the website). However, when it comes to the most-commonly used cloud

  hacking attack, this is not true. The scanner goes to one website while the user goes to a very

  different website. Microsoft’s language falsely conveys that the scanner will assess the same

  website that the user will visit - the website.

          161.    One of the most popular cybersecurity vendors is Symantec. Symantec also sells a

  time-of-click security service for Microsoft Office 365 users. Symantec promotes its service as

  follows: “Click-Time URL Protection blocks malicious links by analyzing them when they are

  clicked by end-users to protect against spear phishing attacks that weaponize a link after an email




                                                    37
Case 0:20-cv-60416-RS Document 1 Entered on FLSD Docket 02/26/2020 Page 38 of 51



  is delivered… Unlike other solutions that rely on reactive blacklists or signatures to stop spear

  phishing attacks, Symantec proactively stops both new and known spear phishing attacks that

  employ malicious links by performing deep evaluation of links in real-time. This deep evaluation

  follows links to their final destination…” See “Symantec Email Threat Detection and Response”

  Data Sheet, attached hereto as Exhibit “43.”

         162.    As with the other vendors offering protection for Microsoft cloud users, Symantec

  promotes the same false cause/effect relationship: time-of-click security (the cause) stops links

  that only lead to malicious content after delivery (the effect). However, any time-of-click service

  that hands control over to the original URL remains defenseless against IP cloaking; not one bit

  better than having no time-of-click security at all. There simply is not any cause/effect relationship.

  Symantec’s promotion of this cause/effect is literally false. In the alternative, Symantec’s

  promotion of this cause/effect is misleading, confusing and/or deceitful.

         163.    Symantec also promises that “deep evaluation follows links to their destination” -

  conveying that the deeply evaluated destination is the same destination that the user will visit. But

  when it comes to the most commonly used cloud-based hacking attack, this simply is not true. To

  promote the idea that Symantec will deeply evaluate the same destination that the user will visit is

  false. In the alternative, to further promote the idea that Symantec will deeply evaluate the same

  destination that the user will visit is misleading, confusing and/or deceptive.

         164.    Just like Microsoft and Mimecast, Symantec claims that time-of-click security

  guarantees (ensures) that users only go to safe sites: “The Click-time URL Protection service

  ‘rewrites’ and performs checks on URLs in emails that are delivered to your organization's end

  users. The process of rewriting allows the service to manage access to the URL to ensure the

  destination is innocuous. Any URL that is rewritten by Click-time URL Protection is checked




                                                    38
Case 0:20-cv-60416-RS Document 1 Entered on FLSD Docket 02/26/2020 Page 39 of 51



  every time an end-user clicks on it, to ensure the URL destination is not hosting malware,

  phishing, or spam threats.” See Symantec’s “Product Updates Symantec Email Security.cloud,”

  attached hereto as Exhibit “44.” (emphasis added).

          165.       All three vendors promote a service that is utterly defenseless against the most-

  commonly used cloud hacking attack while guaranteeing safety against this very attack. When

  Microsoft users hear Microsoft promoting the same false message as other leading cybersecurity

  vendors, they naturally conclude that the popular security vendors are telling them the truth (and

  that Plaintiff’s startup company must be in error). The damage being done to Plaintiff’s reputation

  is incalculable.

          166.       Proofpoint is a cybersecurity vendor that once strongly warned companies about

  the danger of IP Cloaked forwarding services in 2014. (See Ex. 22.) ProofPoint’s warning was

  quite extensive, including a thorough analysis into how the services work, why they are so

  dangerous, and the identity of the major players. Today, Proofpoint offers its “URL Defense”

  service to address the issue of malicious dynamic links.

          167.       Proofpoint states that its URL Defense service operates as follows: “URL Defense

  protects organizations from accessing known malicious sites by locating and replacing URLs

  found within the message body with a separate URL. If users click on a known malicious URL

  instead of being directed to the original URL they are instead directed to a page informing that the

  site is not safe and been blocked.” A true and correct copy of the Proofpoint Essentials

  Administrator Guide is attached hereto as Exhibit “45.” (emphasis added).

          168.       Because Proofpoint hands control over to “the original URL,” it has the same by-

  design weakness as Microsoft’s Safe Links, making it equally defenseless against IP Cloaking.




                                                    39
Case 0:20-cv-60416-RS Document 1 Entered on FLSD Docket 02/26/2020 Page 40 of 51



         169.    Even though Proofpoint’s URL Defense is bypassed by the most-commonly-used

  evasion technique and even though Proofpoint demonstrated its expertise regarding IP Cloaking

  (in its 2014 report), Proofpoint nevertheless promotes its URL Defense as “the only service that

  effectively detects, catches and analyzes malicious URLs targeting this market.” A true and correct

  copy of the “Proofpoint Essentials URL Defense” is attached hereto as Exhibit “46.”

         170.    Proofpoint’s promotional message above is false.         Alternatively, at a very

  minimum, it is misleading, confusing and/or deceiving.

         171.    Proofpoint offers its URL Defense as an alternative to Safe Links for Microsoft’s

  Office 365 users: “Proofpoint Provides Complete Protection for your Office 365 Deployment:

  Provides complete protection against advanced threats with URL Defense Service and Attachment

  Defense Service.” A true and correct copy of the Proofpoint’s “Microsoft Office 365 and

  Proofpoint” Essentials Administrator Guide is attached hereto as Exhibit “47.”

         172.    Proofpoint has ceased warning customers about IP Cloaked forwarding services,

  and instead promotes an offering that is literally defenseless against these services, all while

  promising effective protection nonetheless. This is all to the benefit of Microsoft, the largest

  cloud-based Software as a Service (SaaS) provider.

         173.    As shown above: Microsoft, Mimecast, and Symantec promote time-of-click

  redirection as “ensuring” (guaranteeing) safety for Office 365 users. Barracuda is another popular

  cybersecurity vendor that promotes time-of-click redirection as an absolute panacea for Microsoft

  Office 365 users: “Link protection redirects suspicious and typosquatted URLs so malware is never

  inadvertently downloaded by recipients.” See “Barracuda Essentials for Email Security,” which is

  attached hereto as Exhibit “48.” (emphasis added). This specific and exact statement of absolute

  protection is repeated verbatim by multiple Barracuda resellers - specifically when promoting




                                                  40
Case 0:20-cv-60416-RS Document 1 Entered on FLSD Docket 02/26/2020 Page 41 of 51



  Barracuda Essentials specifically for Microsoft’s Office 365. Such resellers include: Alliance

  Business Technologies (https://www.abtechnologies.com.au/barracuda-essentials/), Acordis

  Technology and Solutions (http://www.acordiscorp.com/barracuda-essentials.html), BarraGuard

  (https://www.barraguard.com.au/Essentials-Office-365.asp),         IT    Bus    Limited     (https://it-

  b.co.uk/products/essentials-for-office-365/),               and                OneHQ                 IT

  (https://www.fission.co.nz/barracuda-essentials/), and more.

         174.     Once again, Microsoft benefits from its cloud users being assured that time-of-click

  redirection guarantees that they will never download malware from a protected link. Such

  guarantee is false. In the alternative, such a guarantee is misleading, confusing and/or deceptive.

  Yet such absolute guarantees are highly effective in lulling hundreds of millions of consumers into

  a false sense of safety, to the degree that they confidently purchase Microsoft’s cloud-based apps

  and services.

         175.     There are hundreds of millions of hacking attacks, and email security promotional

  materials are typically short. Thus, it is very telling that Microsoft, Mimecast, Sophos, Barracuda,

  Symantec and ProofPoint all discuss email links that initially appear to be benign only to lead

  somewhere malicious after delivery. In fact, Microsoft even openly acknowledges that such emails

  evade the entirety of its $1 billion per year detection infrastructure. Out of the hundreds of millions

  of attacks, they all discuss this specific one because promising a solution to this problem is

  essential for convincing companies to purchase cloud-based apps and services. It is material to the

  purchase decision.

         176.     As an example, Vade Secure correctly points out security at the time of click is “the

  most critical step”: “With Vade Secure’s Anti-Phishing solution, your users are protected at the




                                                    41
Case 0:20-cv-60416-RS Document 1 Entered on FLSD Docket 02/26/2020 Page 42 of 51



  most critical step: at the time-of-click.” See “Anti-Phishing Solution: The Real Time

  Protection,” which is attached hereto as Exhibit “49.” (emphasis in original).

            177.   Vade Secure is a cybersecurity vendor that currently protects over 600 million

  email accounts. It also uses Microsoft’s proprietary protocol to integrate with Office 365 user

  accounts. Hence, Microsoft directly enables Vade’s offering.

            178.   On June 14, 2019, Plaintiff’s current CEO sent an email to Vade Secure to see if it

  too sends users to the original URL just like Microsoft Safe Links does and asked specifically:

  “What is the advantage of your 'time of click' phishing security vs Microsoft's 'time of click' safe

  links?”

            179.   On June 14, 2019, Olivier Saoletti of Vade Secure’s Support team responded: “The

  main difference about "Time Of Click" for Vade Secure and Safe link is that we are using our own

  databases of malicious URLs. These databases are updated every minute. So you you don't have

  to create some rules and enter manually some urls to be protected. You can have a look at our

  website : https://www.vadesecure.com/en/solutions/anti-phishing-2/ And also you can check our

  antiphishing dedicated website : http://www.isitphishing.org.” A true and correct copy of the email

  chain with Vade Secure is attached hereto as Exhibit “50.”

            180.   Given that Microsoft and the rest of the industry passes control to the original URL,

  if Vade Secure were sending users to a different URL they would have gladly volunteered this

  revolutionary difference (just as Plaintiff’s patented method is a revolutionary difference).

  However, Olivier Saoletti’s response strongly conveys that Vade Secure also sends users to the

  original URL; thereby being defenseless against IP Cloaking like the rest of the time-of-click

  industry.




                                                    42
Case 0:20-cv-60416-RS Document 1 Entered on FLSD Docket 02/26/2020 Page 43 of 51



          181.    Although going to the original URL renders Vade Secure defenseless against IP

  Cloaking, Vade Secure, who services over 600 email addresses, nevertheless promises that time

  of click “ensures” safety: “All URLs must be reexamined in real time to ensure that the sites

  continue to be legitimate, and that they don’t redirect to phishing or other types of

  malevolent     sites.”   (https://www.vadesecure.com/en/how-can-machine-learning-block-multi-

  form-attacks/). (emphasis added).

          182.    The combined impact of all the companies listed in this section affects the

  perception of approximately 1 billion consumers: Vade Secure protects over 600 million email

  addresses; Symantec is one of the most popular cybersecurity vendors; Microsoft Safe Links

  protects approximately 100 million users; and all the other vendors also service numerous mid to

  large size users.

          183.    The third parties’ false and misleading advertising identified in detail herein is

  significant for several reasons. First, it elucidates Microsoft’s role in contributory false advertising.

  Second, it provides the essential context in which Microsoft’s own advertising is being received

  and interpreted. Third, it documents the extreme importance of the issue of malicious dynamic

  links in regards to purchase decisions - so much so that every email security vendor chooses to

  discuss it (out of the hundreds of millions of other attacks). Fourth, it documents that all of the

  leading time-of-click redirection providers share the same design flaw (of going to the original

  URL), making Plaintiff the sole provider of a time-of-click redirection service that actually solves

  the extremely important issue of malicious dynamic links. Finally, it documents that the

  approximately 1 billion consumers who have already expressed their desire to purchase that which

  Plaintiff alone offers are diverted elsewhere through a coordinated false advertising campaign,

  resulting in extreme damage to Plaintiff’s business and reputation.




                                                     43
Case 0:20-cv-60416-RS Document 1 Entered on FLSD Docket 02/26/2020 Page 44 of 51



         184.    Microsoft continues to supply its service to those it knows or has reason to know

  are engaged in false advertising directly in regards to the service being supplied. As a result,

  Plaintiff has been damaged by Microsoft’s contributory false advertising.

         185.    Through its own false advertising combined with contributory false advertising,

  Microsoft causes approximately 1 billion professionals to withhold their trade from Plaintiff.

         186.    All conditions precedent to the filing of this action have been fulfilled or waived.

         187.    Plaintiff has retained the undersigned counsel to represent it in this action and is

  obligated to pay undersigned counsel’s reasonable attorneys’ fees, which fees, together with costs,

  Plaintiff is entitled to recover from the Microsoft pursuant to at least 15 U.S.C. § 1117.

                                          COUNT I
                False and Misleading Advertising under 15 U.S.C. § 1125(a)(1)(B)

         188.    Plaintiff re-alleges and re-avers paragraphs 1-187 as though fully set forth herein.

         189.    This is an action for false and misleading advertising under the Lanham Act, 15

  U.S.C. § 1125(a)(1)(B).

         190.    Microsoft has misrepresented the nature, characteristics and/or qualities of its ATP

  Safe Links service in commercial advertising and/or promotion resulting in Plaintiff being

  damaged and/or likely to be damaged by such acts. Microsoft continues to misrepresent the nature,

  characteristics and/or qualities of its ATP Safe Links service in commercial advertising and/or

  promotion resulting in Plaintiff being damaged and/or likely to be damaged by such act.

         191.    More specifically, Microsoft’s misrepresentations are in regards to the safety of its

  ATP Safe Links service as described in significant detail above. A claim that a seller falsely

  represents the safety of its product or service is a traditional claim of consumer misrepresentation.

         192.    As discussed at length above, Microsoft has made statements of fact in commercial

  promotion, advertising and marketing that are literally false. Alternatively, at a very minimum,



                                                   44
Case 0:20-cv-60416-RS Document 1 Entered on FLSD Docket 02/26/2020 Page 45 of 51



  Microsoft has made statements of fact in commercial promotion, advertising and marketing that

  are misleading, confusing and/or deceiving. All such statements of fact are found in, among other

  things, Microsoft’s primary promotional materials, including but not limited to:

                   i.     the official 2015 EOP ATP Product Guide

                   ii.    the official 2019 ATP Product Guide

                   iii.   the primary promotional webpage for ATP

                   iv.    the PowerPoint presentations designed to be given to key decision makers

                   v.     approved promotional materials to be used by Microsoft Partners

            193.   Microsoft’s actions deceive or have a tendency to deceive the target audience,

  including consumers and purchasers of its cloud services, and may influence and/or have

  influenced consumers to refrain from purchasing Plaintiff’s service. Additionally, such actions

  may influence and/or have influenced consumers to purchase Microsoft’s service rather than

  Plaintiff’s service. No evidence of deception is required for literally false statements. For

  misleading, confusing and/or deceiving statements, consumer surveys, market research and other

  evidence demonstrate that Microsoft’s statements are misleading, confusing and/or deceiving.

            194.   As a result, Microsoft’s actions have had and continue to have a material effect on

  purchase decisions. Among other things, consumer surveys, market research, and case studies

  discussed above document that Microsoft’s deceptive misrepresentations regarding its ATP

  security had a material effect on purchase decisions not only for the ATP security service itself,

  but also for Defendant’s Office 365.        Additionally, Microsoft’s 2018 4Q 10K Report also

  documents that perceptions regarding security have a material effect on purchase decisions. See

  Ex. 33.



                                                   45
Case 0:20-cv-60416-RS Document 1 Entered on FLSD Docket 02/26/2020 Page 46 of 51



          195.    Microsoft has used the subject promotional and advertising materials presented

  herein to deceptively market its ATP service to millions of consumers in all fifty states, across

  state lines. Thus, Microsoft’s deceptive advertising and promotion affects interstate commerce.

          196.    Plaintiff is a competitor of Microsoft and has suffered injury to a commercial

  interest in sales or business reputation proximately caused by Microsoft’s misrepresentations.

  Among other things, Plaintiff has been injured by Microsoft’s false and misleading advertising by

  consumers withholding trade from Plaintiff, presently and in the future due to trusting Microsoft’s

  false advertising. In the alternative, Plaintiff is likely to be injured by Microsoft’s false advertising

  by consumers withholding trade from Plaintiff due to trusting Microsoft’s false advertising.

          197.    Additionally, Plaintiff’s business reputation has been injured by Microsoft’s false

  and misleading advertising due to consumers believing that Plaintiff offers nothing of value to

  them due to their trusting Microsoft’s false claims to already be providing the service that Plaintiff

  provides. Specifically, Plaintiff is the sole provider of that which Microsoft falsely claims to offer,

  making every dollar gained by Microsoft trade that is being withheld from Plaintiff.

          198.    Microsoft has deceptively convinced roughly 100 million users to purchase

  protection from links that appear to be benign, only to change destination when clicked. This

  deception causes these 100 million professionals to withhold trade from Plaintiff. These

  professionals also wrongly perceive Plaintiff’s security offering as holding no value to them, which

  irreparably harms Plaintiff’s commercial interest and business reputation. Although Plaintiff has

  solved the single biggest issue in cloud security, Microsoft’s misrepresentations have caused it to

  appear as if Plaintiff claims only to have solved a non-existent problem.

          199.    The withholding of trade of 100 million professionals results in more than $43

  billion in lost profits over the lifetime of Plaintiff’s ‘628 Patent. The mere cessation of false




                                                     46
Case 0:20-cv-60416-RS Document 1 Entered on FLSD Docket 02/26/2020 Page 47 of 51



  advertising by Microsoft will not prevent future injury to Plaintiff because Microsoft has already

  convinced purchasers to trust its security and does not need to continue the false advertising

  campaign to retain them. Thus, Plaintiff is seeking in excess of $43 billion in damages. Such

  damages are in addition to the injury to Plaintiff’s business reputation.

         200.    Plaintiff is also seeking an award of Microsoft’s profits from both the direct sale of

  Microsoft’s ATP security service and from the sale of Office 365 derived from purchasers trusting

  Microsoft’s deceptive ATP security claims. Disgorgement of ill-gotten profits is separate from

  and independent of actual damages and is necessary here to deter future conduct and to prevent

  Microsoft from being unjustly enriched. Among other things, companies were safe from IP

  Cloaking with their on-premise security, but Microsoft knowingly made companies defenseless

  against the most commonly used attack in order to procure billions in profit. The worldwide harm

  inflicted on companies, governmental institutions, and more necessitates future deterrence. There

  is great public interest in making the misconduct unprofitable.

         201.    Microsoft’s actions described herein have been and continue to be willful,

  deliberate and intentional. Among other things, as discussed above, in 2017, Microsoft was

  officially notified that its ATP security can be bypassed in its entirety via IP cloaking, which is the

  most commonly used evasion technique. Nevertheless, Microsoft continued and still continues to

  promote ATP Safe Links as effective protection against the very attack that Microsoft knows ATP

  Safe Links is inherently incapable of thwarting.

         202.    Microsoft’s misrepresentations are causing and will continue to cause damage to

  Plaintiff including, but not limited to, irreparable harm. Irreparable harm includes the loss of

  customers and goodwill.




                                                    47
Case 0:20-cv-60416-RS Document 1 Entered on FLSD Docket 02/26/2020 Page 48 of 51



          203.    Plaintiff is entitled to a temporary and permanent injunction against Microsoft, as

  well as all other remedies available including, but not limited to, compensatory damages, treble

  damages, disgorgement of profits, and costs and attorneys’ fees. Plaintiff seeks all available

  remedies.

                                           COUNT II:
                          Contributory False and Misleading Advertising

          204.    Plaintiff re-alleges and re-avers paragraphs 1-187 as though fully set forth herein.

          205.    This is an action for contributory false and misleading advertising under the

  Lanham Act, 15 U.S.C. § 1125(a)(1)(B).

          206.    As discussed above, Microsoft not only harms Plaintiff through its own false

  advertising but also harms Plaintiff through contributory false advertising as well.

          207.    Multiple third parties offer alternatives to Safe Links to protect Microsoft’s Office

  365 users. Microsoft provides these third parties access to its customers’ accounts via a proprietary

  protocol. These third parties cannot provide their services without Microsoft’s providing of access,

  providing technology, and/or providing other forms of assistance. Microsoft provides other

  cybersecurity companies technology and/or other assistance.

          208.    As a result of Microsoft’s actions, the third parties use promotional and advertising

  messages that are false. Alternatively, at a very minimum, they are misleading, confusing and/or

  deceiving. Thus, the third parties are directly engaging in false advertising. Such false advertising

  injures Plaintiff.

          209.    Microsoft contributed to the third parties’ false advertising by knowingly inducing

  or causing the third parties’ conduct and/or by materially participating in it. Among other things,

  Microsoft supplies and continues to supply its service to those third parties it knows or has reason




                                                   48
Case 0:20-cv-60416-RS Document 1 Entered on FLSD Docket 02/26/2020 Page 49 of 51



  to know are engaged in false advertising directly in regards to the service being supplied. Microsoft

  is aware that its ATP Safe Links does not protect against the most simple form of attack.

         210.    By providing access to these third parties in the presence of the false advertising,

  Microsoft materially benefits and contributes to it.

         211.    As a result, Plaintiff has been damaged by Microsoft’s contributory false

  advertising.

         212.    Microsoft’s actions described herein have been and continue to be willful,

  deliberate and intentional.

         213.    Microsoft’s misrepresentations are causing and will continue to cause damage to

  Plaintiff including, but not limited to, irreparable harm.

         214.    Plaintiff is entitled to and seeks a temporary and permanent injunction against

  Microsoft, as well as all other remedies available including, but not limited to, compensatory

  damages, treble damages, disgorgement of profits, and costs and attorneys’ fees.

                                       PRAYER FOR RELIEF

         WHEREFORE, Plaintiff, TOCMAIL INC, prays for judgment against Defendant,

  MICROSOFT CORPORATION, as follows:

         A.      Finding Defendant liable for the actions described herein;

         B.      For temporary and permanent injunctive relief enjoining Defendant and its

  respective officers, employees, and agents, and all persons or entities in active concert or

  participation with Defendant, from misrepresenting the safety, nature, characteristics and qualities

  of its Advanced Threat Protection service and requiring Defendant to take corrective action

  regarding Defendant’s past actions, including Ordering that:




                                                   49
Case 0:20-cv-60416-RS Document 1 Entered on FLSD Docket 02/26/2020 Page 50 of 51



                 (i)     Defendant immediately cease promoting Advanced Threat Protection

                         and/or Safe Links or any of its security services as offering effective

                         protection against the malicious use of dynamic links;

                 (ii)    Defendant immediately cease claiming that its Advanced Threat Protection

                         and/or Safe Links or any of its security services ensure that hyperlinks are

                         harmless;

                 (iii)   Defendant immediately cease promoting Advanced Threat Protection

                         and/or Safe Links or any of its security services as offering effective

                         protection against forwarding services that route to unsafe sites after email

                         messages have been delivered;

                 (iv)    Defendant immediately cease using categorical language to promote the

                         idea that all malicious sites are dynamically blocked;

                 (v)     Defendant immediately cease promoting its security service as fully

                         sufficient and/or the only cybersecurity that a company needs;

                 (vi)    Defendant immediately cease using the deceptive name “Safe Links” for its

                         redirect service;

                 (vii)   Defendant immediately cease its contributory false advertising and

                         requiring all third parties to accurately represent the security they provide

                         to Defendant’s customers;

         C.      For damages, including ordering Defendant to pay Plaintiff monetary relief under

  15 U.S.C. § 1117(a) in an amount equal to Defendant’s profits, plus damages sustained by Plaintiff

  in excess of $43 billion, as a result of Defendant’s wrongful actions;




                                                  50
Case 0:20-cv-60416-RS Document 1 Entered on FLSD Docket 02/26/2020 Page 51 of 51



         D.      Ordering Defendant to pay Plaintiff three times Defendant’s profits made as a result

  of Defendant’s wrongful actions or three times Plaintiff’s damages, whichever is greater;

         E.      Finding that this case is exceptional pursuant to 15 U.S.C. §§ 1117(a) due to

  Defendant’s willful and intentional acts described herein and, accordingly, award Plaintiff its

  reasonable attorneys’ fees;

         F.      Finding that Plaintiff is entitled to recover its costs of Court;

         G.      Finding that Plaintiff is entitled to prejudgment and post-judgment interest; and

         H.      For such other and further relief the Court deems just and proper.

                                   DEMAND FOR JURY TRIAL

         Plaintiff demands a jury trial for all issues so triable.

  Dated: February 26, 2020                       Respectfully submitted,

                                                 By: /s/Joshua D. Martin
                                                 Joshua D. Martin
                                                 Florida Bar No. 028100
                                                 josh.martin@johnsonmartinlaw.com
                                                 JOHNSON & MARTIN, P.A.
                                                 500 W. Cypress Creek Rd., Suite 430
                                                 Fort Lauderdale, Florida 33309
                                                 Telephone: (954) 790-6699
                                                 Facsimile: (954) 206-0017

                                                 Attorney for Plaintiff, TocMail Inc




                                                    51
